                 Case 3:20-cv-08785-SK Document 1 Filed 12/11/20 Page 1 of 12




 1   David S. Ratner, Esq.
     Ratner Molineaux, LLP
 2   david@ratnermolineaux.com
     1990 N. California Blvd,
 3   Suite 20
     Walnut Creek, CA 94596
 4   Telephone: (925) 239-0899
 5   Facsimile: (925) 891-3818
     Attorney for Plaintiff and the Class
 6
 7   [Additional counsel appearing on signature page]
 8
 9                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
     JERAMY GALSTER, individually, and on
11   behalf of all others similarly situated,
12                          Plaintiff,                      NO.
13          v.                                              CLASS ACTION COMPLAINT
14   DOORDASH, INC., a Delaware corporation,                      JURY DEMAND
15                          Defendant.
16
17          Plaintiff Jeramy Galster (“Plaintiff” or “Galster”) brings this Class Action Complaint and

18   Demand for Jury Trial against Defendant DoorDash, Inc. (“Defendant” or “DoorDash”) to stop

19   Defendant from violating the Telephone Consumer Protection Act by continuing to place pre-

20   recorded telephone calls to consumers who expressly requested that the calls stop. Plaintiff also

21   seeks injunctive and monetary relief for all persons injured by Defendant’s conduct. Plaintiff

22   Galster, for his Complaint, alleges as follows upon personal knowledge as to himself and his

23   own acts and experiences, and, as to all other matters, upon information and belief, including

24   investigation conducted by his attorneys.

25                                                  PARTIES

26          1.      Plaintiff Jeramy Galster is a natural person and resident of Anchorage, Alaska.

27
28
                 Case 3:20-cv-08785-SK Document 1 Filed 12/11/20 Page 2 of 12




 1          2.      Defendant DoorDash is a Delaware corporation headquartered in San Francisco,
 2 California. Defendant DoorDash conducts business throughout the United States.

 3
 4
 5                                       JURISDICTION AND VENUE
 6          3.      This Court has federal question subject matter jurisdiction over this action under
 7 28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.
 8 §227 (“TCPA”).
 9          4.      This Court has personal jurisdiction over the Defendant and venue is proper in
10 this District under 28 U.S.C. § 1391(b) because the Defendant is headquartered in this District
11 and the wrongful conduct giving rise to this case emanated from this District.
12                                              INTRODUCTION
13          5.      As the Supreme Court recently explained, “Americans passionately disagree
14 about many things. But they are largely united in their disdain for robocalls. The Federal
15 Government receives a staggering number of complaints about robocalls—3.7 million
16 complaints in 2019 alone. The States likewise field a constant barrage of complaints. For nearly
17 30 years, the people’s representatives in Congress have been fighting back.” Barr v. Am. Ass'n of
18 Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5 (U.S. July 6, 2020).
19          6.      When Congress enacted the TCPA in 1991, it found that telemarketers called
20 more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).
21          7.      By 2003, due to more powerful autodialing technology, telemarketers were
22 calling 104 million Americans every day. In re Rules and Regulations Implementing the TCPA
23 of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).
24          8.      The problems Congress identified when it enacted the TCPA have only grown
25 exponentially in recent years.
26
27
                                     CLASS ACTION COMPLAINT
28                                             -2-
                 Case 3:20-cv-08785-SK Document 1 Filed 12/11/20 Page 3 of 12




 1          9.      Industry data shows that the number of robocalls made each month increased
 2 from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three

 3 years.
 4          10.     According to online robocall tracking service “YouMail,” 3.3 billion robocalls
 5 were placed in June 2020 alone, at a rate of 111.2 million per day. www.robocallindex.com (last
 6 visited July 28, 2020).
 7          11.     The FCC also has received an increasing number of complaints about unwanted
 8 calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in
 9 2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.
10          12.     “Robocalls and telemarketing calls are currently the number one source of
11 consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),
12 statement of FCC chairman.1
13          13.     “The FTC receives more complains about unwanted calls than all other
14 complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer
15 Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of
16 1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016).2
17                                        COMMON ALLEGATIONS
18          14.     DoorDash provides a service that allows consumers to place food orders from
19 restaurants and to have those orders delivered by contracted DoorDash drivers who are known as
20 Dashers.3
21          15.     As per the Plaintiff’s experience, DoorDash notifies its restaurants and the Dasher
22 using pre-recorded voice messages when a consumer makes a change to an order.
23
24
     1
     https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
25   2
     https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
26 consumer-protection-federal-communications-commission-rules-
   regulations/160616robocallscomment.pdf
   3
27 https://www.doordash.com/dasher/signup/?utm_source=dx_signup_midtile_cx_home
                                   CLASS ACTION COMPLAINT
28                                               -3-
               Case 3:20-cv-08785-SK Document 1 Filed 12/11/20 Page 4 of 12




 1          16.       DoorDash also places pre-recorded voice messages to restaurants regarding
 2 consumer orders.

 3          17.       Unfortunately, DoorDash places pre-recorded voice message calls to consumers
 4 who do not represent a DoorDash affiliated establishment and who are not registered as Dashers.
 5          18.       In Plaintiff’s case, Plaintiff received over 40 pre-recorded calls from DoorDash,
 6 to his cell phone, despite the fact that Plaintiff has never registered a restaurant with DoorDash
 7 and has never worked as a Dasher.
 8          19.       To make matters worse, Plaintiff received pre-recorded calls before 5:00 AM and
 9 continued to receive calls after opting-out at least 3 times from receiving these pre-recorded
10 calls.
11          20.       There are numerous complaints posted online about consumers receiving multiple
12 unwanted pre-recorded calls from DoorDash including:
13                •   “left several pre recorded messages. something about door dash”4
14                •   “called multiple times”5
15                •   “Numerous calls received on a regular basis.”6
16                •   “calls three times continuously didn’t pick, gets automated voice message which
17                    just says, press 3 something something…”7 (exactly as per Plaintiff’s experience)
18                •   “Calls my restaurant 20 to 30 times a day and no one is ever on the line.”8
19                •   “Door Dash keeps calling… I don’t use them at all!”9
20                •   “this number keeps calling me everyday”10
21
22
23
     4
       https://www.shouldianswer.com/phone-number/6504504940
24   5
       Id.
     6
       https://findwhocallsyou.com/6504504940?CallerInfo
25   7
       Id.
     8
26     Id.
     9
       https://directory.youmail.com/directory/phone/6504504940
     10
27      https://whocallsme.com/Phone-Number.aspx/6504504940
                                     CLASS ACTION COMPLAINT
28                                                  -4-
                Case 3:20-cv-08785-SK Document 1 Filed 12/11/20 Page 5 of 12




 1                  •   “I just spoke to another representative from Doordash who is following up on the
 2                      calls to my number. She was able to find the error at the restaurant in question and
 3                      take my phone number out…”11
 4            21.       In response to these calls, Plaintiff Galster files this lawsuit seeking injunctive
 5 relief requiring the Defendant to cease from violating the Telephone Consumer Protection Act,
 6 as well as an award of statutory damages to the members of the Classes and costs.
 7                                PLAINTIFF GALSTER’S ALLEGATIONS
 8            22.       Plaintiff Galster acquired his cell phone number in early October, 2020.
 9            23.       Plaintiff Galster uses his cell phone for personal use only. It is not associated with
10 a business.
11            24.       At the time Plaintiff Galster started receiving calls from DoorDash, he had never
12 provided DoorDash with his new cell phone number.
13            25.       On October 7, 2020, Plaintiff received 3 unwanted calls from Defendant from the
14 phone number: 650-450-4940 at 4:54 AM, 4:56 AM and again at 4:58 AM.
15            26.       These calls disturbed Plaintiff and woke him from his sleep.
16            27.       Plaintiff called 650-450-4940 at 5:20 AM to find out who was calling him.
17            28.       According to the automated system Plaintiff heard, the calls were from DoorDash.
18            29.       Plaintiff then blocked phone number 650-450-4940.
19            30.       Unfortunately, as Plaintiff soon learned, despite blocking the phone number, a
20 new call would still cause his phone to make a noise and vibrate.
21            31.       Defendant continued to place calls to Plaintiff’s cell phone on October 8, 2020 at
22 6:00 AM, 6:02 AM and again at 6:04 AM using phone number 650-450-4940.
23            32.       On October 11, 2020 at 9:22 AM, Plaintiff received another call from Defendant
24 using phone number 650-450-4940.

25
26
     11
27        https://lookup.robokiller.com/p/650-450-4940
                                        CLASS ACTION COMPLAINT
28                                                   -5-
              Case 3:20-cv-08785-SK Document 1 Filed 12/11/20 Page 6 of 12




 1         33.     This call was blocked, but Defendant left a 2-second pre-recorded voicemail of a
 2 message that only played the last portion of the message.

 3         34.     The partial pre-recorded message said something about pressing ‘3’ as if the call
 4 had been answered.
 5         35.     Plaintiff heard this same partial pr-recorded message in every voicemail that
 6 Defendant left for him on his cell phone voicemail.
 7         36.     Plaintiff got another call on October 11, 2020 from Defendant using phone
 8 number 650-450-4940 to his cell phone, this time at 9:24 AM.
 9         37.     Again, a 2-second pre-recorded voicemail was left.
10         38.     Plaintiff received a third call from Defendant on October 11, 2020, this time at
11 9:26 AM using phone number 650-450-4940.
12         39.     A 3-second pre-recorded voicemail was left.
13         40.     Plaintiff called 650-450-4940 at 9:26 AM on October 11, 2020.
14         41.     Plaintiff spoke with an agent and told the agent that he wanted the calls stopped as
15 they were being placed in error.
16         42.     Despite this clear stop request, Plaintiff received additional calls on October 12,
17 2020 from Defendant using phone number 650-450-4940 at 7:27 AM and 7:29 AM.
18         43.     For both of these calls, a pre-recorded voicemail was left.
19         44.     Plaintiff called 650-450-4940 on October 12, 2020 at 9:18 AM.
20         45.     Plaintiff spoke to an agent and requested that the calls stop, again explaining that
21 they were being made in error.
22         46.     Despite his second stop request, the calls from Defendant still continued using
23 phone number 650-450-4940 on October 21, 2020 at 12:03 PM, 12:05 PM, 12:07 PM, 12:14 PM
24 and 12:16 PM.

25         47.     For each of these calls, a pre-recorded voicemail was left.
26         48.     Plaintiff called 650-450-4940 for the third time on October 21, 2020.
27
                                      CLASS ACTION COMPLAINT
28                                              -6-
               Case 3:20-cv-08785-SK Document 1 Filed 12/11/20 Page 7 of 12




 1          49.    Yet again, Plaintiff spoke with an agent and asked for the calls to be stopped.
 2          50.    Plaintiff told the agent that he had already made requests for the calls to stop but
 3 that they had continued.
 4          51.    The agent assured Plaintiff that the calls would stop.
 5          52.    On October 23, 2020, Plaintiff received additional calls from Defendant using
 6 phone number 650-450-4940 to his cell phone at 4:55 AM, 4:57 AM, 5:00 AM and 11:15 AM.
 7          53.    Pre-recorded voicemails were left for each of these calls.
 8          54.    Plaintiff unblocked 650-450-4940 at 11:15 AM on October 23, 2020.
 9          55.    At 11:17 AM on October 23, 2020, Plaintiff received a pre-recorded call from
10 Defendant using phone number 650-450-4940.
11          56.    Plaintiff answered this call and heard a message about what Plaintiff understood
12 to be an order change for a restaurant.
13          57.    On October 24, 2020 at 6:31 AM, Plaintiff received another call from Defendant
14 using phone number 650-450-4940.
15          58.    Another partial voicemail message was left when Plaintiff missed answering this
16 call.
17          59.    Plaintiff then blocked 650-450-4940 once more.
18          60.    Plaintiff received the following additional calls from Defendant using 650-450-
19 4940 to his cell phone, all of which came with a partial pre-recorded voicemail message:
20
                   •   October 24, 2020 @ 6:33 AM – Blocked
21                 •   October 24, 2020 @ 6:36 AM – Blocked
                   •   October 24, 2020 @ 6:46 AM – Blocked
22                 •   October 24, 2020 @ 6:49 AM – Blocked
23                 •   October 24, 2020 @ 6:51 AM – Blocked
                   •   October 25, 2020 @ 6:02 AM - Blocked
24                 •   October 25, 2020 @ 6:04 AM - Blocked
                   •   October 25, 2020 @ 6:07 AM - Blocked
25                 •   October 29, 2020 @ 5:05 AM - Blocked
26                 •   October 29, 2020 @ 5:08 AM - Blocked
                   •   October 29, 2020 @ 5:10 AM - Blocked
27
                                    CLASS ACTION COMPLAINT
28                                            -7-
               Case 3:20-cv-08785-SK Document 1 Filed 12/11/20 Page 8 of 12




 1          61.     Plaintiff called 650-450-4940 on October 29, 2020 at 5:48 AM, as the earlier
 2 phone calls had disturbed his sleep, hoping to make yet another stop call request.

 3          62.     Plaintiff was unable to reach a live agent.
 4          63.     Plaintiff then received another call from Defendant using phone number 650-450-
 5 4940 on October 29, 2020 at 6:15 AM.
 6          64.     Another partial pre-recorded voicemail was left.
 7          65.     Plaintiff unblocked 650-450-4940 again shortly after receiving the
 8 aforementioned call.
 9          66.     Plaintiff received another pre-recorded call from Defendant on October 29, 2020
10 at 6:28 AM.
11          67.     Plaintiff answered this call and heard a message about what Plaintiff understood
12 to be an order change for a restaurant.
13          68.     No option was provided for Plaintiff to speak with an agent.
14          69.     Plaintiff hung-up the call and blocked 650-450-4940 once more.
15          70.     Plaintiff received the following additional calls from Defendant using 650-450-
16 4940 to his cell phone, all of which came with a partial pre-recorded voicemail message:
17
                    •   October 30, 2020 @ 6:02 AM – Blocked
18                  •   October 31, 2020 @ 5:19 AM – Blocked
                    •   October 31, 2020 @ 5:21 AM – Blocked
19                  •   October 31, 2020 @ 5:23 AM – Blocked
20                  •   November 7, 2020 @ 5:24 AM – Blocked
                    •   November 7, 2020 @ 5:27 AM – Blocked
21
            71.     The unauthorized pre-recorded telephone calls that Plaintiff received from
22
     DoorDash, as alleged herein, have harmed Plaintiff Galster in the form of annoyance, nuisance,
23
     and invasion of privacy, and disturbed the use and enjoyment of his phone, in addition to the
24
     wear and tear on the phone’s hardware (including the phone’s battery) and the consumption of
25
     memory on the phone.
26
27
                                     CLASS ACTION COMPLAINT
28                                             -8-
               Case 3:20-cv-08785-SK Document 1 Filed 12/11/20 Page 9 of 12




 1          72.     The unwanted calls interrupted Plaintiff’s sleep numerous times and wasted
 2 Plaintiff’s time as Plaintiff had to call multiple times to ask for the calls to be stopped, and

 3 Plaintiff had to listen to and delete many unwanted pre-recorded voicemails that Defendant had
 4 left for him on his cell phone voicemail.
 5          73.     Seeking redress for these injuries, Plaintiff Galster, on behalf of himself and a
 6 Class of similarly situated individuals, bring suit under the Telephone Consumer Protection Act,
 7 47 U.S.C. § 227, et seq., which prohibits calls to a residential phone number after the consumer
 8 has opted-out of receiving calls.
 9                                           CLASS ALLEGATIONS
10          74.     Plaintiff Galster brings this action pursuant to Federal Rules of Civil Procedure
11 23(b)(2) and 23(b)(3) and seek certification of the following Class:
12          Pre-recorded Stop Class: All persons in the United States who from four years prior to
            the filing of this action (1) Defendant (or an agent acting on behalf of Defendant) called,
13          (2) for substantially the same reason Defendant called Plaintiff, (3) using a pre-recorded
            message, (4) after they told Defendant to stop calling.
14
15          75.     The following individuals are excluded from the Class: (1) any Judge or

16 Magistrate presiding over this action and members of their families; (2) Defendant, their
17 subsidiaries, parents, successors, predecessors, and any entity in which either Defendant or its
18 parents have a controlling interest and their current or former employees, officers and directors;
19 (3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion
20 from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;
21 and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or
22 released. Plaintiff Galster anticipates the need to amend the Class definitions following
23 appropriate discovery.
24          76.     Numerosity: On information and belief, there are hundreds, if not thousands of

25 members of the Classes such that joinder of all members is impracticable.
26
27
                                       CLASS ACTION COMPLAINT
28                                               -9-
              Case 3:20-cv-08785-SK Document 1 Filed 12/11/20 Page 10 of 12




 1          77.     Commonality and Predominance: There are many questions of law and fact
 2 common to the claims of the Plaintiff and the Class, and those questions predominate over any

 3 questions that may affect individual members of the Class. Common questions for the Class
 4 include, but are not necessarily limited to the following:
 5          (a)     whether Defendant DoorDash placed prerecorded calls to consumers after being
 6                  instructed to stop calling;
 7          (c)     whether the Defendant engaged in prerecorded calls without implementing
 8                  adequate internal policies and procedures for maintaining an internal do not call
 9                  list;
10          (d)     whether Defendant’s conduct constitutes a violation of the TCPA;
11          (e)     whether members of the Classes are entitled to treble damages based on the
12                  willfulness of Defendant’s conduct.
13          78.     Adequate Representation: Plaintiff Galster will fairly and adequately represent
14 and protect the interests of the Classes, and has retained counsel competent and experienced in
15 class actions. Plaintiff Galster has no interests antagonistic to those of the Classes, and Defendant
16 has no defenses unique to Plaintiff. Plaintiff Galster and his counsel are committed to vigorously
17 prosecuting this action on behalf of the members of the Classes, and have the financial resources
18 to do so. Neither Plaintiff Galster nor his counsel have any interest adverse to the Classes.
19          79.     Appropriateness: This class action is also appropriate for certification because
20 Defendant has acted or refused to act on grounds generally applicable to the Classes and as a
21 whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards
22 of conduct toward the members of the Classes and making final class-wide injunctive relief
23 appropriate. Defendant’s business practices apply to and affect the members of the Classes
24 uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

25 respect to the Classes as wholes, not on facts or law applicable only to Plaintiff Galster.
26 Additionally, the damages suffered by individual members of the Classes will likely be small
27
                                      CLASS ACTION COMPLAINT
28                                              -10-
               Case 3:20-cv-08785-SK Document 1 Filed 12/11/20 Page 11 of 12




 1 relative to the burden and expense of individual prosecution of the complex litigation
 2 necessitated by Defendant’s actions. Thus, it would be virtually impossible for the members of

 3 the Classes to obtain effective relief from Defendant’s misconduct on an individual basis. A class
 4 action provides the benefits of single adjudication, economies of scale, and comprehensive
 5 supervision by a single court.
 6
                                       FIRST CLAIM FOR RELIEF
 7
                                   Telephone Consumer Protection Act
 8                                      (Violation of 47 U.S.C. § 227)
                           (On Behalf of Plaintiff and the Pre-recorded Stop Class)
 9
             80.        Plaintiff Galster repeats and realleges paragraphs 1 through 79 of this Complaint
10
     and incorporates them by reference.
11
             81.        Defendant made unwanted pre-recorded telephone calls to telephone numbers
12
     belonging to Plaintiff and the other members of the Pre-recorded Stop Call Class after being told
13
     to stop calling.
14
             82.        These telephone calls were made en masse.
15
             83.        Defendant has, therefore, violated 47 U.S.C. § 227(b)(1). As a result of
16
     Defendant’s conduct, Plaintiff and the other members of the Pre-recorded Stop Call Class are
17
     each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each violation.
18
19
                                                 PRAYER FOR RELIEF
20
             WHEREFORE, Plaintiff Galster individually and on behalf of the Class, prays for the
21
     following relief:
22
             84.        An order certifying this case as a class action on behalf of the Class as defined
23
     above; appointing Plaintiff Galster as the representative of the Class; and appointing his
24
     attorneys as Class Counsel;
25
             85.        An award of actual and/or statutory damages and costs;
26
             86.        An order declaring that Defendant’s actions, as set out above, violate the TCPA;
27
                                         CLASS ACTION COMPLAINT
28                                                 -11-
              Case 3:20-cv-08785-SK Document 1 Filed 12/11/20 Page 12 of 12




 1          87.     An injunction requiring Defendant to cease all unsolicited calling activity, and to
 2 otherwise protect the interests of the Class; and

 3          88.     Such further and other relief as the Court deems just and proper.
 4                                                 JURY DEMAND
 5          Plaintiff Galster requests a jury trial.
 6
 7                                                     Respectfully submitted,

 8
                                                       JERAMY GALSTER, individually and on behalf
 9                                                     of those similarly situated individuals

10
11
     DATED this 10th day of December, 2020.            By: /s/ David Ratner
12                                                     David S. Ratner, Esq.
                                                       Ratner Molineaux, LLP
13                                                     david@ratnermolineaux.com
                                                       1990 N. California Blvd,
14                                                     Suite 20
15                                                     Walnut Creek, CA 94596
                                                       Telephone: (925) 239-0899
16                                                     Facsimile: (925) 891-3818
                                                       Attorney for Plaintiff and the Class
17
                                                       Patrick H. Peluso*
18                                                     ppeluso@woodrowpeluso.com
19                                                     WOODROW & PELUSO, LLC
                                                       3900 E. Mexico Avenue, Suite 300
20                                                     Denver, CO 80210
                                                       Telephone: (720) 213-0675
21
                                                       Attorneys for Plaintiff and the putative Class
22
23                                                     *Pro Hac Vice motion forthcoming

24

25
26
27
                                       CLASS ACTION COMPLAINT
28                                               -12-
